Name: Commission Regulation (EEC) No 3300/80 of 18 December 1980 on the sale at a standard price fixed in advance of frozen beef for export to Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 12. 80 Official Journal of the European Communities No L 344/ 19 COMMISSION REGULATION (EEC) No 3300/80 of 18 December 1980 on the sale at a standard price fixed in advance of frozen beef for export to Poland HAS ADOPTED THIS REGULATION : Article 1 1 . A total quantity of some 1 5 000 tonnes of frozen beef shall be sold at a standard price fixed in advance and is to be exported to Poland. 2. The products, their presentation and sale prices shall be as fixed in the Annex hereto. 3 . Information as to the quantities and the places where the products are stored may be obtained by those concerned from the addresses given in Annex II. 4 . The sale shall take place in accordance with the provisions of Regulation (EEC) No 2173/79 and of Regulation (EEC) No 1687/76, subject to the provi ­ sions of this Regulation . 5 . Beef, delivery of which has been taken by the purchaser, must be exported to Poland before 1 April 1981 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 7 (3) thereof, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States (3), as last amended by Regulation (EEC) No 1011 /80 (4), and in particular Article 6 thereof, Whereas the European Council, at its meeting in Luxembourg on 1 and 2 December 1980, agreed to enable Poland to purchase certain quantities of beef in the Community ; Whereas, in view of the special character of this sale, it should be laid down that the products may not be eligible for refunds and that any monetary compensa ­ tory amounts will not apply ; Whereas, in order to ensure that the meat reaches its destination , the sale must be made subject to submis ­ sion of a contract ; whereas, furthermore, in view of the particularly competitive sale price, the security provided for in Commission Regulation (EEC) No 2173/79 (5), must be set at a high level ; Whereas, finally, the said security must guarantee that the products arrive at their destination within a reason ­ able period ; Whereas this sale should be made subject to the rules adopted in Commission Regulation (EEC) No 1687/76 (6), as last amended by Regulation (EEC) No 2675/80 (7) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, Article 2 1 . Any monetary compensatory amounts shall not apply to the products sold in accordance with this Regulation . 2 . No refund shall be granted on export of products sold in accordance with this Regulation . Article 3 Applications to purchase shall not be acceptable unless they include : (a) a written declaration by the purchaser to the effect that the products will be exported to Poland ; (b) a copy of a contract for sale of a quantity of beef equal to that applied for, concluded by the appli ­ cant with the competent Polish authorities. For unboned beef, this quantity must be equal to the total quantity available by place of storage ; for boned beef, this quantity must be equal to the total quantity put on sale by each Member State concerned. (') OJ No L 148, 28 . 6 . 1968, p. 24. (2) OJ No L 307, 18 . 11 . 1980, p. 5 . (3 ) OJ No L 106, 12. 5 . 1971 , p. 1 . (4) OJ No L 108, 26 . 4. 1980, p. 3 . (5 ) OJ No L 251 , 5. 10 . 1979, p . 12 . (&lt;) OJ No L 190, 14. 7. 1976, p . 1 . O OJ No L 342, 17 . 12. 1980, p . 28 . No L 344/20 Official Journal of the European Communities 19 . 12. 80 Article 4 Notwithstanding Article 15 of Regulation (EEC) No 2173/79, the level of the security shall be fixed at : In part I to the Annex, products to be exported in the same state as that in which they were when removed from intervention stock', the following point 25 and footnote 25 relating thereto are added : '25. Commission Regulation (EEC) No 3300/80 of 18 December 1980 on the sale at a standard price fixed in advance of frozen beef for export to Poland (25).  85-00 ECU per 100 kilograms for forequarters bone-in,  125.00 ECU per 100 kilograms for hindquarters bone-in,  105.00 ECU per 100 kilograms for boned meat. ( ») OJ No L 344, 19 . 12. 1980, p. 19 .' Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 5 Regulation (EEC) No 1687/76 is hereby amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1980 . For the Commission Finn GUNDELACH Vice-President No L 344/2119 . 12. 80 Official Journal of the European Communities ANNEXE I  ANHANG I  ALLEGATO /  BIJLAGE I  ANNEX I  BILAG I Ã tat membre Mitgliedstaat Stato membro Lid-Staat Member State Medlemsstat Produits Erzeugnisse Prodotti Produkten Products Produkter QuantitÃ ©s (tonnes) Mengen (Tonnen) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantities (tonnes) MÃ ¦ngde (tons) Prix de vente (Ã cus/ 100 kg)(') Verkaufspreise (ECU/ 100 kg) (') Prezzi di vendita (ECU/100 kg)(') Verkoopprijzen (Ecu/ 100 kg) (') Selling prices (ECU/ 100 kg) (') Salgspris (ECU/ 100 kg)(') a) Viande avec os  Fleisch mit Knochen  Carni con osso  Vlees met been  Unboned beef  Ikke-udbenet kÃ ¸d Bundesrepublik Deutschland Vorderviertel auf 8 Rippen geschnitten, stam ­ mend von : Bullen A 2 000 53,85 Hinterviertel, gerade SchnittfÃ ¼hrung mit 5 Rippen, stammend von : Bullen A ~ 2 000 59,00 France Quartiers avant, dÃ ©coupe Ã 5 cÃ ´tes, caparaÃ §ons faisant partie du quartier avant, provenant des : Jeunes bovins U, R et O Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola », provenant des : ~ 2 500 53,70 Jeunes bovins U, R et O ~ 2 500 80,60 Nederland 500 61,00 Voorvoeten, recht afgesneden op 8 ribben, afkomstig van : Stieren, le kwaliteit Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : Stieren, le kwaliteit - 500 70,30 b) Viande dÃ ©sossee (2)  Fleisch ohne Knochen (2)  Carni senza osso (2)  Vlees zonder been (2)  Boned beef (2)  Udbenet kÃ ¸d (2) Ireland From Steers 1 and 2 : Fillets 130 Striploins 500 Insides 300 Outsides 300 Knuckles 50 Rumps 90 152,00 Cube rolls 172 Forequarters 1 690 Plates and flanks 500 Briskets 68 t Shins and shanks 200 4 000 United Kingdom From Steers and Heifers : Fillets 13 Striploins 104 Topsides 174 Silversides 148 Thick flanks 112 Rumps Foreribs 59 20 122,00 Thin flanks 42 Flanks (plate) 54 Chucks 157 Thick ribs 74 Shins and shanks 43 1 000 No L 344/22 Official Journal of the European Communities 19 . 12. 80 (*) Au cas oÃ ¹ les produits sont stockÃ ©s en dehors de l'Ã tat membre dont relÃ ¨ve l'organisme d'intervention dÃ ©tenteur, ces prix sont ajustÃ ©s confor ­ mÃ ©ment aux dispositions du rÃ ¨glement (CEE) n ° 1805/77. (!) Falls die Lagerung der Erzeugnisse auÃ erhalb des fÃ ¼r die betreffende Interventionsstelle zustÃ ¤ndigen Mitgliedstaats erfolgt, werden diese Preise gemÃ ¤Ã  den Vorschriften der Verordnung (EWG) Nr. 1805/77 angepaÃ t. (') Qualora i prodotti siano immagazzinati fuori dello Stato membro da cui dipende 1 organismo detentore, detti prezzi vengono ritoccati in confor ­ mitÃ del disposto del regolamento (CEE) n. 1805/77. (*) In geval dat de produkten zijn opgeslagen buiten de Lid-Staat waaronder het interventiebureau dat deze produkten onder zich heeft ressorteert, worden deze prijzen aangepast overeenkomstig de bepalingen van Verordening (EEG) nr. 1805/77. ( ! ) In the case of products stored outside the Member State where the intervention agency responsible for them is situated, these prices shall be adjusted in accordance with the provisions of Regulation (EEC) No 1805/77. (*) I tilfÃ ¦lde, hvor varer er oplagrede uden for den medlemsstat hvor interventionsorganer er hjemmerhÃ ¸rende, tilpasses disse priser i overensstem ­ melse med bestemmelserne i forordning (EÃF) nr. 1805/77 . (2) Ces prix s'entendent poids net conformÃ ©ment aux dispositions de 1 article 17 paragraphe 1 du rÃ ¨glement (CEE) n » 2173/79. (2) Diese Preise gelten netto gemÃ ¤Ã  den Vorschriften von Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79 . (2 ) Il prezzo si intende netto in conformitÃ del disposto dell articolo 17, paragrafo 1 , del regolamento (CEE) n . 2173/79. ¢ (2) Deze prijzen gelden netto, overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79 . (2) These prices shall apply to net weight in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79. (2) Disse priser gÃ ¦lder netto i overensstemmelse med bestemmelserne i artikel 17, stk. 1 , i forordning (EÃF) nr. 2173/79 . 19 . 12. 80 Official Journal of the European Communities No L 344/23 ANNEXE II ANHANG II  ALLEGATOH  BIJLAGE II ANNEX II  BILAG II Adresses des organismes d'intervention  Anschriften der Interventionssteilen  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  Addresses of die intervention agencies  Interventionsorganernes adresser BUNDESREPUBLIK Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) DEUTSCHLAND : GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (06 11 ) 15 64-0, Telex : 041 1156 FRANCE : ONIBEV Tour Montparnasse 33, avenue du Maine 75755 Paris Cedex 15 tel : 538 84 00, tÃ ©lex 260 643 IRELAND : Department of Agriculture Agriculture House Kildare Street Dublin 2 ' Tel . (01 ) 78 90 11 , ext. 23 24, Telex 4280 and 5118 NEDERLAND : Voedselvoorzienings In- en Verkoopbureau (VIB) Hoensbroek (L) Kouvenderstraat 229 Tel . 045-214 746 Telex 56 396 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 West Mall , Reading RC1 7QW, Berks. Tel . (0734) 58 36 26 Telex 848 302